Citation Nr: 0002397	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  95-12 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependent's Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1945.  He died in June 1993.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on June 21, 1993 of lung cancer.

2..  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  There is no competent evidence which indicates the lung 
cancer which caused the veteran's death had its onset or was 
aggravated by service or was manifested within the 
presumptive one year period following service. 

4.  There is no competent evidence that a service-connected 
disability caused or contributed to the veteran's death.

5.  The veteran did not die of a service-connected disability 
and was not totally and permanently disabled due to service-
connected disability at the time of his death.  





CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107 (West 1991).  

2.  The appellant has not met eligibility requirements for 
DEA benefits under Chapter 35, Title 38, United States Code.  
38 U.S.C.A. § 3501 (West 1991); 38 C.F.R. § 21.3021(a)(2) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Cause of Death

The appellant claims that she is entitled to Dependency and 
Indemnity Compensation (DIC) benefits because the veteran's 
death was related to his period of active service.  Service 
connection for the cause of the veteran's death may be 
granted if a disorder incurred in or aggravated by service 
caused, hastened, or contributed substantially or materially 
toward death.  See 38 U.S.C.A. § 1310(b) (West 1991); 38 
C.F.R. § 3.312 (1999).  A service-connected disorder is one 
which was incurred in or aggravated by active service, or in 
the case of certain chronic diseases, one which was 
demonstrated to a compensable degree within one year of the 
veteran's separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1310 (West 1991 & Supp. 1996); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  A service-connected disability is 
the principle cause of death if it singly or jointly with 
some other conditions, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A service-connected disability is a contributory 
cause of death if it contributed substantially or materially, 
combined with other causes, and aided or lent assistance 
toward death.  See 38 C.F.R. § 3.312(c).  

The threshold question for the Board, however, is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  See Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  In order for a claim for service 
connection for the cause of the veteran's death to be well 
grounded, there must be (1) evidence of the veteran's death; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service; and (3) evidence of a nexus between the 
in-service injury or disease and the veteran's death.  See 
Carbino v. Gober, 10 Vet.App. 507 (1997).  In a claim for DIC 
benefits based on the cause of the veteran's death, the 
determinative issue involves medical causation.  Therefore, 
competent medical evidence in support of the claim is 
required for the claim to be found well grounded.  See Caluza 
v. Brown, 7 Vet.App. 498, 504 (1995); Grottveit v. Brown, 5 
Vet.App. 91, 93 (1993).  In the absence of evidence of a 
well-grounded claim, the claim must be denied.  See Epps. v. 
Gober, 126 F.3d 1464, 1467-1468 (1997). 

The veteran's death certificate shows that the veteran died 
in June 1993, 48 years after service, as the result of lung 
carcinoma.  The approximate interval between onset and death 
is listed as two and one-half years.  

The appellant claims entitlement to service connection for 
the veteran's death due to lung carcinoma.  In a statement 
accompanying her claim, the appellant wrote that the veteran 
had told her that a spot had been found on his lung while he 
was on active duty.  In the notice of disagreement, the 
appellant wrote that the veteran had told her that he had 
been treated for a spot on his lung during the year following 
his discharge.  The appellant believes that the spot on the 
veteran's lung was connected to the lung carcinoma that 
caused his death.  In a statement dated June 1999, the 
appellant's representative noted that the veteran's MOS as a 
'tracer' could have precipitated the development of lung 
cancer.  

As the record shows, and the appellant's representative 
concedes, the veteran's service medical records are silent 
regarding treatment or diagnosis of lung problems.  A chest 
x-ray taken in October 1943 was read as negative.  Further, 
despite being requested to do so by the RO in correspondence 
dated December 1994, the appellant failed to submit evidence 
of any kind, other than the veteran's death certificate to 
support her claim.  There is no competent medical evidence to 
support her claim of incurrence of a lung disorder, including 
a spot on his lung, during the veteran's period of service or 
within the applicable one year presumptive period following 
his discharge. 

Moreover, there is no evidence of record, beyond the 
appellant's opinion, linking the veteran's lung carcinoma to 
his period of active service.  Because this issue involves 
medical causation, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Caluza v. 
Brown, 7 Vet.App. 498, 504 (1995).  As the appellant is a lay 
person with no medical training or expertise, her opinion 
that the veteran's period of active service contributed to 
his death is insufficient to establish medical causation in 
this case.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  

As the question of whether the veteran's death was caused, 
hastened or substantially and materially contributed to by a 
disability of service origin can only be resolved by a person 
competent to make medical judgments, and no medical opinion 
to that effect has been submitted, the Board finds that the 
appellant has not met her initial burden of submitting 
evidence of a well-grounded claim for DIC benefits under 
38 U.S.C.A. § 1310, based on entitlement to service 
connection for the cause of the veteran's death.  

The appellant has failed to submit evidence of a well-
grounded claim; therefore, the VA has no obligation to assist 
her in the development of her claim.  See Epps, 126 F.3d at 
1467-1468.  As the Board is not aware of the existence of 
additional available evidence that might well ground the 
appellant's claim, a duty to notify does not arise pursuant 
to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, the 
Board views the Statement of the Case and Supplemental 
Statement of the Case provided by the RO and its discussion 
as sufficient to inform the appellant of the elements 
necessary to well ground her claim, and to explain why her 
current attempt fails.  

B.  DEA Benefits

In order for the appellant to be eligible for DEA benefits 
under Chapter 35, she must be the surviving spouse of a 
veteran who died of a service-connected disability or who, at 
the time of death, had a total and permanent disability 
evaluation for service-connected disability.  38 U.S.C.A. § 
3501 (West 1991); 38 C.F.R. 
§ 21.3021(a) (1999).  At the time of the veteran's death, he 
was not service connected for any disability.  Further, by 
this decision the Board has denied the appellant's claim for 
service connection for the cause of the veteran's death.  
Thus, the Board finds that the appellant is not an eligible 
person as defined by the regulation.  As the appellant has 
not met the eligibility requirements for DEA benefits under 
Chapter 35, his claim must be denied based on a lack of legal 
entitlement.  Sabonis v. Brown, 6 Vet.App. 426 (1994).  



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied. 

Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code, is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

